UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C .20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED March 31, 2015 333-173537 Commission File Number MONTALVO SPIRITS, INC. (Name of Business Issuer in Its Charter) NEVADA 27-4004890 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 N. COMMERCE AVE, SUITE F, MOORPARK, CA 93021 (Address of principal executive offices) 818-266-9286 (Issuer's telephone number, including area code) Securities Registered Pursuant To Section 12(B) of the Act: None. Securities Registered Pursuant To Section 12(G) of the Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No o Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files. Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, or “smaller reporting company in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.). YesoNo o The aggregate market value of the voting stock held on September 30, 2014 by non-affiliates of the registrant was $3,895,554 based on the closing price of $0.10 per share as reported on the OTCQB on September 30, 2014 the last business day of the registrant's most recently completed fiscal second quarter (calculated by excluding all shares held by executive officers, directors and holders known to the registrant of five percent or more of the voting power of the registrant's common stock, without conceding that such persons are "affiliates" of the registrant for purposes of the federal securities laws). As of April 8, 2016, there were 75,466,969 shares of common stock of the Registrant issued and outstanding. TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Plan of Operation and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 28 Item 8. Financial Statements and Supplementary Data 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A Controls and Procedures 28 Item 9B. Other Information 30 PART III Item 10. Directors, Executive Officers, Promoters and Corporate Governance. 30 Item 11. Executive Compensation 32 Item 12.
